Case: 10-20016 Document: 00511394191 Page: 1 Date Filed: 02/25/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          February 25, 2011
                                     No. 10-20016
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

ANDRÉ DION BROWN,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Southern District of Texas
                              USDC No. 4:04-CR-442-9


Before JOLLY, GARZA and STEWART, Circuit Judges.
PER CURIAM:*
       André Dion Brown appeals the 120-month sentence he received on remand
for further proceedings after his conviction on two of ten counts of money
laundering promotion were reversed in his initial appeal. See United States v.
Brown, 553 F.3d 768, 775-76, 801 (5th Cir. 2008).                 He complains that his
sentence is unreasonable and that the district court erred in refusing to consider
his challenge to the quantity of drugs on which it was based. As he did in his
initial appeal, Brown contends that his sentence should not have included drug

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-20016 Document: 00511394191 Page: 2 Date Filed: 02/25/2011

                                  No. 10-20016

quantities from prescriptions issued by unindicted coconspirators which were not
proved to the jury beyond a reasonable doubt. The Government counters that
the district court properly determined that Brown’s arguments were foreclosed
by the law of the case and the mandate rule.
      “Whether the law of the case doctrine foreclosed the district court’s
exercise of discretion on remand and the interpretation of the scope of this
court’s remand order present questions of law that this court reviews de novo.”
United States v. Lee, 358 F.3d 315, 320 (5th Cir. 2004). The record in the instant
case establishes that the sentencing claims Brown now raises were previously
raised and rejected in his initial appeal. See Brown, 553 F3d at 800. They are
therefore barred by the law of the case doctrine. See Lee, 358 F.3d at 320. This
court’s mandate reversed Brown’s convictions on two of the ten counts of money
laundering promotion and remanded for further proceedings made necessary by
the reversal of those counts. See Brown, 553 F3d at 801. The reversal of those
counts had no bearing on the prison terms originally ordered, given that the
eight other counts of money laundering promotion were affirmed and that all
sentences on those counts of conviction were ordered to be served concurrently.
See id. at 775-76, 801. Thus, this court’s mandate effectively required the
district court to reconsider only the monetary penalties originally imposed. The
district court complied with the mandate rule by reducing the monetary
penalties Brown was ordered to pay on resentencing.
      Brown has abandoned by failing to brief any argument regarding
the applicability of or any exception to the law of the case doctrine or the
mandate rule. See United States v. Reyes, 300 F.3d 555, 558 n.2 (5th Cir. 2002);
F ED. R. A PP. P. 28(a)(9). He has not demonstrated any error on the district
court’s part. Accordingly, the district court’s judgment is AFFIRMED.




                                        2